DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation Corrected
In the office action dated 5/11/21, the examiner interpreted part of the claims 1 and 9 language to be “intended use”.   The applicant has amended the claims to change the intended use interpretations by positively stating the claim elements.

Claim Rejections- 35 USC §112(a) Withdrawn
In the office action dated 8/11/21, the examiner rejected claims 1 and 9 under 35 U.S.C. 112(b) as being indefinite for failing to recite sufficient algorithms or steps/procedures taken to perform the function in the specification.  In response, the applicants cited commonality of cited algorithms.  The rejection is withdrawn.  

Claim Rejections- 35 USC §112(b) Withdrawn
In the office action dated 8/11/21, the examiner rejected claims 9 under 35 U.S.C. 112(b) as being indefinite for failing to recite sufficient algorithms or steps/procedures taken to perform the function in the specification for invoking 35 U.S.C. 112(f) without having sufficient structural support in the specification.   In reviewing the applicant response, the examiner can see the possible argument that 112(f) has not been invoked. The rejection is withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Claims 1-2, 4-5, and 7are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 limitations “observe and record a first dataset…”, “store the first dataset …”, “observe and record a second dataset…”, “retrieve the first and second datasets…”, “perform clustering analysis…”, “build copula models…”, “pool the copula models…”, “generate a model bias forecast…”, “send the model bias forecast…”, “receive the model bias forecast…”, “process the first and second datasets…”, “determine a phase difference…”, “create a model bias score…”, and “determine an optimal financial model” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder ““engines” and coupled with functional language “observe”, “receive”, “create”, etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-2, 4-5, 7, 9-10, 12-13, and 15 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method of optimizing a mathematical model by comparing different datasets and using a mathematical algorithm (copula function) to calculate results to show showing if there is bias in the mathematical models, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). Claim 9 recites a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   The claim’s technical elements such as “memory”, 
Dependent claims 2 and 10 introduce the element of “dynamic time warping”, used to determine the model bias score.  Generally, “dynamic time warping” algorithm is used to calculate an optimal match between two given sequences.  This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 4-5, 7, 12-13, and 15 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.  Therefore, claims 1-2, 4-5, 7, 9-10, 12-13, and 15 are rejected under 35 U.S.C. 101



Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112… that the applicable portions had written description support and did not introduce new matter”
the examiner respectfully disagrees.   The 112(f)/112(b) invocation and rejection is not a new matter analysis.  The examiner respectfully urges the applicant to follow the suggestions listed in the above rejection.

In response to applicant's argument that: 
“under 35 U.S.C. §101… salience to the §101 analysis in this case is the fact that the instant claims…  overcame a §102 rejection in view of Chen… claims before amendment (i.e., the original claims) and the instant claims presented in May 2020 are all directed to the exact same allegedly abstract idea… which are manifest in the file history of this case and are not open to interpretation-mean that the instant claims integrate the alleged abstract 
the examiner respectfully disagrees.   The 35 USC 101 patent eligibility determination is not a prior art analysis.  For example, if the applicant were to submit claims for a regular table.  It would met the 35 USC 101 patent eligibility.  But it may not be sufficiently novel to meet the requirements of 35 USC 102 & 103 patent eligibility.  Similarly, if the applicant were to submit claims for a mathematical equation (for commercial calculations for a new way to construct the table) with made up variables that were not used before.  It may be sufficiently novel to meet the requirements of 35 USC 102 & 103 patent eligibility.  It would not meet the 35 USC 101 patent eligibility.
The examiner notes that the §102 and §103 rejections were withdrawn because the applicants amended the claims to add specific mathematical manipulation for determining model bias and model optimization by using the weighted sum of pooled copula models with time-ordered indexed data set.  The new limitation is an abstract mathematical concept. 

In response to applicant's argument that: 

the examiner respectfully disagrees.  This logic seems to imply that if the claim amendments were sufficient to overcome the prior art rejection, it would automatically overcome the 35 USC 101 rejection.  This is not correct.  It would be true only if the additional limitation meets the 35 USC 101 requirement.  
Again, the examiner notes that the §102 and §103 rejections were withdrawn because the applicants amended the claims to add specific mathematical manipulation for determining model bias and model optimization by using the weighted sum of pooled copula models with time-ordered indexed data set.  The new limitation is an abstract mathematical concept.  It does not change the examiner’s 35 USC 101 determination.



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 
	
/MARK GAW/
Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698